Au-     xx. -8



Hon. W.T. Birdwell
Countg AuditorBowie Co.
Boston, Texae
Ikar @lv                        Wnlon Ho. O-63&2
                                Ret   Ulie&er   Vet&an8   of   Uorld   War   2I   are
                                      reqdred to~pag.feroertlfied.@opy
                                      of'.marrlage
                                                 ~iotb666 and.blrtti.cerki-
                                      fioittes;
                                       _'
Eon. W.T. Birdwell, P&T@ 2           (co=1               0-634~2


     office, and shall form no part of the taaxW fees of
     suoh office. All of the provl6lonsof S6ction1 her6-
     of, shall Inum to the helm at 1aW of 6uQh ex-servioe
     men and ex-members of theAutlllarLas,uhaee the prosf
     Is necessr?yto establishthe alaIm emanatingthrough
     or under such ex-servioemen or ex-member6of the
     Auxllisries."
              SectionII of Article1939a,V.A.C.S., definesthe term 'ex-
servicemen" and "ex-membersof the Auxlllarles"a6 ueed,ln the Aot. It
16 statedIn our OpinionNo. o-6067 that the terms "M-sarvloe men" and
%x-members"of the Aux3ll6rle6     lnoludea11 those personsmaoogn&ed by the
UnItad State6Governmentas being entitladto adjustmentcmpensation,
or other form of settlementior servicein time of w&r, when suoh persons
     been dlsohargedfrom such mrvIce, or when suoh members6how that
.laave
they are now recognieedby the United State6GovernmentaS being entitled
to&Q~~t       eompen6atlon,   or other form of settlementfor servsceIn
           .
               Sectlmn1 of Article193% expresslyprovidesthat al1 CWnty
Clerka,DiatrietClerks,and o&&r offlc%alsIn this State who ar&ti-.
 qt&~'to isdue any form of oertWinate or any oopg or copiesof~li~~nts
~mssary    a6 proof to establishany alalm or olalius
                                                   of 6ny ax-x-servlae
                                                                     ma:~
 o? thajfad&al &OVei?nmentoranyBx~          09,the,Auxi136rieti
                                                              to th$ 8&&i@%
fvraw-@f the WhIted Sta%qsoOvmn$,       &u&h p@x~r##&6.ll i66u&~a;lohoar-